EXHIBIT  10.5

SANDS BROTHERS & CO., LTD.
INVESTMENT BANKERS
MEMBER NYSE
90 PARK AVENUE, NEW YORK, N.Y. 10016
(212) 697-5200  Toll Free (800) 866-6116  Fax (212) 697-8035

                                                 September 12, 2002

CytRx Corporation
11726 San Vicente Boulevard
Suite 650
Los Angeles, CA 90049



Attn:

Mr. Steven A. Kriegsman,

 

President and Chief Executive Officer

Dear Mr. Kriegsman:

          This is to confirm our understanding that Sands Brothers & Co., Ltd.
(“Sands Brothers”) has been engaged as a non-exclusive financial advisor to
CytRx Corporation., its successors, subsidiaries and affiliates (collectively,
the “Company”), with respect to financial advisory, corporate finance and
mergers and acquisition matters for a one year period commencing the date hereof
(the “Term”) on the terms set forth below.

A.   Financial Advisory Services

          During the Term, Sands Brothers shall provide the Company with such
regular and customary financial advisory services as are reasonably requested by
the Company, provided that Sands Brothers shall not be required to undertake
duties not reasonably within the scope of the financial advisory services in
which it is generally engaged.  It is understood and acknowledged by the parties
that the value of Sands Brothers’ advice is not measurable in a quantitative
manner and Sands Brothers shall be obligated to render advice, upon the request
of the Company, in good faith, as shall be determined by Sands Brothers.  Sands
Brothers’ duties may include, but will not necessarily be limited to:

 

(i)

advice regarding the formation of corporate goals and their implementation;

 

 

 

 

(ii)

advice regarding the financial structure of the Company or its divisions or any
programs and projects undertaken by any of the foregoing;

 

 

 

 

(iii)

advice regarding financing needs and matters; and

 

 

 

 

(iv)

advice regarding corporate organization, personnel and selection of needed
specialty skills.




--------------------------------------------------------------------------------


Mr. Steven A. Kriegsman
September 12, 2002
Page 2

          The Company acknowledges that Sands Brothers and its affiliates are in
the business of providing financial advisory services (of all types contemplated
by this agreement) to others.  Nothing herein contained shall be construed to
limit or restrict Sands Brothers or its affiliates in conducting such business
with respect to others or in rendering such advice to others.

          The Company will furnish, or cause to be furnished, to Sands Brothers
all information reasonab1y requested by Sands Brothers for purposes of rendering
services hereunder (all such information being the “Information”).  In addition,
the Company agrees to make available to Sands Brothers upon request from time to
time, the officers, directors, accountants, counsel and other advisors to the
Company.  The Company recognizes and confirms that Sands Brothers (i) will use
and rely on the Information and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same, (ii) does not assume
responsibility for the accuracy or completeness of the Information and such
other information and (iii) will not make an appraisal of any of the assets or
liabilities of the Company.  The Company hereby warrants that all information
furnished to Sands Brothers in connection with this Agreement will be accurate
and complete in all material respects at the time provided, and that if such
information, in whole or in part, becomes materially inaccurate, misleading or
incomplete during the Term, the Company shall promptly advise Sands Brothers in
writing and correct any such inaccuracy or omission.

          The Company agrees that any information or advice rendered by Sands
Brothers or its representatives in connection with this engagement is for the
confidential use of the Company’s Board of Directors only in its evaluation of
the matters for which Sands Brothers has been engaged and, except as otherwise
required by law, the Company will not and will not permit any third party to
disclose or otherwise refer to such advice or information in any manner without
Sands Brothers’s prior written consent.  The name of Sands Brothers will not be
quoted or referred to orally or in writing by the Company without Sands
Brothers’ prior written consent, which will not be unreasonably withheld.

          In consideration of such financial advisory services, the Company
agrees to pay Sands Brothers a non-refundable and non-accountable retainer of
$20,000, which shall be payable upon the execution of this agreement.  In
addition, as and for additional consideration and as a material inducement for
Sands Brothers to enter into this agreement, the Company agrees to issue to
Sands Brothers or its designee(s), upon execution and delivery of this
Agreement, warrants (the “Warrants”) to purchase 100,000 shares of common stock
of the Company at an exercise price of $1.00 per share.  The Warrants will be
exercisable for a five-year period commencing on the date of issuance and shall
contain such terms and conditions as are satisfactory in form and substance to
Sands Brothers, the Company and their respective counsel, including, without
limitation, piggy-back registration rights, corporate anti-dilution for stock
splits and other similar transactions and cashless exercise provisions.  The
foregoing compensation shall be in addition to any other compensation and
reimbursement of expenses described herein.




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 3

B.    Acquisition Transaction

          For purposes of this agreement, the term “Acquisition Transaction”
means (i) any merger, consolidation, reorganization or other business
combination pursuant to which the businesses of a third party are combined with
that of the Company, (ii) the acquisition, directly or indirectly, by the
Company of all or a substantial portion of the assets or common equity of a
third party by way of negotiated purchase or otherwise or (iii) the acquisition,
directly or indirectly, by a third party of all or a substantial portion of the
assets or common equity of the Company by way of negotiated purchase or
otherwise.

          In connection with a proposed Acquisition Transaction, Sands Brothers’
advisory services will include the following:  (i) assistance in the evaluation
of a third party from a financial point of view, (ii) assistance and advice with
respect to the form and structure of the Acquisition Transaction and the
financing thereof, (iii) conducting discussions and negotiations regarding an
Acquisition Transaction and (iv) providing other related advice and assistance
as the Company may reasonably request in connection with an Acquisition
Transaction.

          For purpose of this agreement, “Consideration” means the aggregate
value, whether in cash, securities, assumption (or purchase subject to) of debt
or liabilities (including, without limitation, indebtedness for borrowed money,
pension liabilities and guarantees) or other property, obligations or services,
paid or payable directly or indirectly (in escrow or otherwise) or otherwise
assumed in connection with an Acquisition Transaction.  The value of such
Consideration shall be determined as follows:

 

(a)

the value of securities, liabilities, obligations, property and services shall
be the fair market value as we shall mutually agree upon at the date of the
closing of the Acquisition Transaction; and

 

 

 

 

(b)

the value of indebtedness, including indebtedness assumed, shall be the face
amount.

          If the Consideration payable in an Acquisition Transaction includes
contingent payments to be calculated by reference to uncertain future
occurrences, such as future financial or business performance, then any fees of
Sands Brothers relating to such Consideration shall be payable at the time of
consideration.

          In connection with our services, you agree that if, during the Term or
within one year thereafter, an Acquisition Transaction is consummated with a
third party directly or indirectly introduced to the Company by Sands Brothers
(“Sands Third Party”), or the Company enters into definitive agreement with a
Sands Third Party which at any time thereafter results in an Acquisition
Transaction, you will pay Sands Brothers a transaction fee equal to 5% of the
first $1 million of Consideration, 4% of the next $1 million of Consideration,
3% of the next $1 million of Consideration, 2% of the next $1 million of
Consideration and 1% of any additional Consideration.  There is no obligation to
close any acquisition.




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 4

C.    Corporate Finance

          For purposes of this agreement, the term “Financing Transaction” means
a private placement, public offering, syndication or other sale of equity or
debt securities of the Company or other on-balance or off-balance sheet
corporate finance transaction of the Company.  There is no obligation to close
any acquisition.

          In connection with our services, you agree that if, during the Term or
within one year thereafter, a Financing Transaction is consummated with a Sands
Third Party, or the Company enters into a definitive agreement during the Term
with a Sands Third Party which at any time thereafter results in a Financing
Transaction, you will pay Sands Brothers a transaction fee equal to 8% in cash
and 10% in the form of warrant coverage or such other compensation as may
mutually be agreed to by the parties.  The Warrants shall be exercisable for a
five-year period at a price consistent with the terms provided to investors in
the Financing Transaction and shall contain such other terms and conditions as
are satisfactory in form and substance to Sands Brothers, the Company and their
respective counsel.

D.    Termination.

          This agreement may not be terminated by either party for the first 180
days.  However, after the initial 180 day period either party cancel the
agreement with thirty (30) days prior written notice to the other party.  In
addition, the indemnification, contribution, reimbursement and “tail”
obligations of the Company (which tail obligations are set forth under
Section B. and C. above) shall survive such termination and all previously paid
fees to Sands Brothers shall be retained by Sands Brothers on a non-accountable
basis.

E.    General

          In addition to all other charges payable to Sands Brothers as per the
terms hereof, the Company agrees to reimburse Sands Brothers, upon requests made
from time to time, for all of its reasonable out-of-pocket expenses incurred in
connection with its activities under this agreement.  The cap on such expenses
shall be $500 per month.

          The Company agrees to indemnify Sands Bros. and related persons in
accordance with the indemnification letter annexed hereto as Schedule A, the
provisions of which are incorporated herein in their entirety, and shall survive
the termination or expiration of this Agreement.

          This Agreement, including Schedule A, constitutes the entire
understanding of the parties with respect to the subject matter hereof and may
not be altered or amended except in a writing signed by both parties.  The
Company expressly acknowledges that the execution of this Agreement does not
constitute a commitment by Sands Brothers to consummate any transaction
contemplated hereunder, including without limitation, the consummation of any
Financing Transaction.  Nothing contained in this agreement shall be construed
to place Sands Brothers and the Company in the relationship of partners or joint
venturers.  Neither Sands Brothers nor the




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 5

Company shall represent itself as the agent or legal representative of the other
for any purpose whatsoever nor shall either have the power to obligate or bind
the other in any manner whatsoever.  The Company’s engagement of Sands Brothers
is not intended to confer rights upon any person not a party hereto (including
shareholders, directors, officers, employees or creditors of the Company) as
against Sands Brothers or its affiliates, or their respective directors,
officers, employees or agents, successors or assigns.  Sands Brothers, in
performing its services hereunder, shall at all times be an independent
contractor.  No promises or representations have been made except as expressly
set forth in this agreement and the parties have not relied on any promises or
representations except as expressly set forth in this agreement.  Nothing
contained herein should be construed as creating any fiduciary duties between
the parties.

          This Agreement shall be deemed to have been made and delivered in New
York City and shall be governed as to validity, interpretation, construction,
effect and in all other respects by the internal laws of the State of New York
without regard to principles of conflicts of law thereof.  All controversies
which may arise between the parties concerning this Agreement shall be
exclusively determined by arbitration by, and in accordance with, the then
existing Code of Arbitration of the National Association of Securities Dealers
(“NASD”).  Hearings with regard to such dispute shall be held exclusively at the
offices of the NASD in the City of New York and judgment upon any award rendered
pursuant thereto may be entered in any court of competent jurisdiction.  Any
award rendered pursuant to the terms and conditions set forth herein shall be
final and binding.  The parties are waiving their right to seek remedies in
court, including the right to a jury trial.  The Company waives, and the Company
agrees not to assert in any such proceeding, in each case, to the fullest extent
permitted by applicable law that:  (a) the Company is not personally subject to
the jurisdiction of such arbitration; (b) the Company is immune from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in the aid of execution, execution or otherwise) with respect to it
or its property (c) any proceeding is brought in an inconvenient forum; (d) the
venue of any such proceeding is improper; or (e) this agreement may not be
enforced in or by any such arbitration.

          The parties acknowledge and agree that with respect to phrases
contained herein such as “as a results of our efforts,” “introduced to the
Company by Sands Brothers” or similar language, such phrases are intended to
include any person or entity, directly or indirectly introduced to the Company
by the undersigned.  Thus, to the extent that the Company consummates a
particular transaction with any person or entity, whose introduction to the
Company can be traced back, directly or indirectly, to a person or entity who
was originally introduced to the Company by Sands Brothers, Sands Brothers is
entitled to the compensation described herein.

          Neither the execution and delivery of this Agreement by the Company
nor the consummation of the transactions contemplated hereby will, directly or
indirectly, with or without the giving of notice or lapse of time, or both: 
(i) violate any provisions of the Certificate of Incorporation or By-laws of the
Company; or (ii) violate, or be in conflict with, or constitute a default under,
any agreement, lease, mortgage, debt or obligation of the Company or require the
payment, any pre-payment or other penalty with respect thereto.  The Company has
all requisite power and authority to enter into and perform its obligations
under this Agreement.  This




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 6

Agreement has been duly executed and delivered and constitutes valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.

          The rights and obligations of the Company under this Agreement may not
be assigned by the Company without the prior written consent of Sands Brothers
any other purported assignment shall be null and void.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, then such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 7

          If the foregoing correctly sets forth the terms of our agreement,
kindly so indicate by signing and returning the enclosed copy of this letter,
along with a check made payable to Sands Brothers in the amount of Twenty
Thousand Dollars ($20,000).

 

SANDS BROTHERS & CO., LTD.

 

 

 

 

By:

/s/ ANDREW H. SCOTT

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew H. Scott

 

Title: 

Director Investment Banking

 

 

 

ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN

 

 

 

 

 

CYTRX CORPORATION

 

 

 

 

By:

/s/ STEVEN A. KRIEGSMAN

 

 

--------------------------------------------------------------------------------

 

Name: 

Steven A. Kriegsman,

 

Title: 

President and Chief Executive Officer

 

 




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 8

SCHEDULE A

INDEMNIFICATION

          Recognizing that matters of the type contemplated in this engagement
sometimes result in litigation and that Sands Brothers’s role is advisory, the
Company agrees to indemnify and hold harmless Sands Brothers, its affiliates and
their respective officers, directors, employees, agents and controlling persons
(collectively, the “Indemnified Parties”), from and against any losses, claims,
damages and liabilities, joint or several, related to or arising in any manner
out of any transaction, financing, proposal or any other matter (collectively,
the “Matters”) contemplated by the engagement of Sands Brothers hereunder, and
will promptly reimburse the Indemnified Parties for all expenses (including fees
and expenses of legal counsel) as incurred in connection with the investigation
of, preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any Matter contemplated by the engagement of Sands
Brothers hereunder, or any action or proceeding arising therefrom (collectively,
“Proceedings”), whether or not such Indemnified Party is a formal party to any
such Proceeding.  Notwithstanding the foregoing, the Company shall not be liable
in respect of any losses, claims, damages, liabilities or expenses that a court
of competent jurisdiction shall have determined by final judgment resulted
solely from the gross negligence or willful misconduct of an Indemnified Party. 
The Company further agrees that it will not, without the prior written consent
of Sands Brothers, settle, compromise or consent to the entry of any judgment in
any pending or threatened Proceeding in respect of which indemnification may be
sought hereunder (whether or not Sands Brothers or any Indemnified Party is an
actual or potential party to such Proceeding), unless such settlement,
compromise or consent includes an unconditional release of Sands Brothers and
each other Indemnified Party hereunder from all ability arising out of such
Proceeding.

          The Company agrees that if any indemnification or reimbursement sought
pursuant to this letter were for any reason not to be available to any
Indemnified Party or insufficient to hold it harmless as and to the extent
contemplated by this letter, then the Company shall contribute to the amount
paid or payable by such Indemnified Party in respect of losses, claims, damages
and liabilities in such proportion as is appropriate to reflect the relative
benefits to the Company and its stockholders on the one hand, and Sands Brothers
on the other, in connection with the Matters to which such indemnification or
reimbursement relates or, if such allocation is not permitted by applicable law,
not only such relative benefits but also the relative faults of such parties to
the Company and/or its stockholders and to Sands Brothers with respect to Sands
Brothers’s engagement shall be deemed to be in the same proportion as (i) the
total value paid or received or to be paid or received by the Company and/or its
stockholders pursuant to the Matters (whether or not consummated) for which
Sands Brothers is engaged to render financial advisory services bears to
(ii) the fees paid to Sands Brothers in connection with such engagement.  In no
event shall the Indemnified Parties contribute or otherwise be liable for an
amount in excess of the aggregate amount of fees actually received by Sands
Brothers pursuant to such engagement (excluding amounts received by Sands
Brothers as reimbursement of expenses).




--------------------------------------------------------------------------------

Mr. Steven A. Kriegsman
September 12, 2002
Page 9

          The Company further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with Sands Brothers’s engagement hereunder except
for losses, claims, damages, liabilities or expenses that a court of competent
jurisdiction shall have determined by final judgment resulted solely from the
gross negligence or willful misconduct of such Indemnified Party.  The
indemnity, reimbursement and contribution obligations of the Company shall be in
addition to any liability which the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company or an Indemnified Party.

          The indemnity, reimbursement, contribution provisions set forth herein
shall remain operative and in full force and effect regardless of (i) any
withdrawal, termination or consummation of or failure to initiate or consummate
any Matter referred to herein, (ii) any investigation made by or on behalf of
any party hereto or any person controlling (within the meaning of Section 15 of
the Securities Act of 1933, as amended, or Section 20 of the Securities Exchange
Act of 1934, as amended) any party hereto, (iii) any termination or the
completion or expiration of this letter or Sands Brothers’s engagement and
(iv) whether or not Sands Brothers shall, or shall not be called upon to render
any formal or informal advice in the course of such engagement.